


CONSULTING SERVICES AGREEMENT







 CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into as of May 1,
2016 by and between Bigfoot Project Investments, Inc., a US corporation (the
“Company”), and William Hiney (“Consultant”).

 

RECITALS

 

A. The Company desires to be assured of the association and services of
Consultant and to avail itself of Consultant’s experience, skills, abilities,
knowledge and background to advise the Company with respect to those duties
normally associated with management consulting services and business development
for the purpose of financial software and investment technology, and is
therefore willing to engage Consultant upon the terms and conditions set forth
herein; and

 

B. Consultant agrees to be engaged and retained by the Company upon the terms
and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the covenants, agreements
and obligations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:

 

1. Consulting Services. Consultant shall provide certain consulting services on
a half-time basis to the Company with those duties normally associated with a
management consultant (the “Services”). These services are described as:

 

(i) to provide consulting services to Bigfoot Project Investments, Inc. and
management in connection with its development of new business ventures;

 

(ii) to assist in strategic planning for Bigfoot Project Investments, Inc. and
advise management on capital structure and other equity issues that may become
relevant;

 

(iii) to perform a financial and strategic review of Bigfoot Project
Investments, Inc. and to assist management in formulating a financing strategy
for growth;

 

(iv) to assist Bigfoot Project Investments, Inc. and management in the
preparation and oversight of due diligence matters and materials related to
potential acquisitions and capital arrangements;

 

(v) to provide general consulting on such matters as may be requested by the
Board of Directors of Bigfoot Project Investments, Inc.

 

(vi) to assist Bigfoot Project Investments, Inc. and management in developing
progressive marketing strategies; and

 

(vii) to assist in the introduction to financing sources and act as a public
relations liaison for Bigfoot Project Investments, Inc. and its management.

 

2. Term. The term of this Agreement shall commence as of the date hereof and
shall have an initial contingency period of six months (the “Initial Contingency
Period”) and be extended up to twelve months (the “Term”). This Agreement may be
extended under the same terms by mutual agreement by and between Consultant and
the Company.

 

3. Dedication of Resources. Consultant shall devote such time, attention and
energy as is necessary to perform and discharge the duties and responsibilities
under this Agreement in an efficient, trustworthy and professional manner.

 

4. Standard of Performance. Consultant shall use reasonable and best efforts to
perform the Services as an advisor to the Company in an efficient, trustworthy
and professional manner. Consultant shall perform the Services to the sole
satisfaction of, and in conjunction and cooperation with, the Company.





1




--------------------------------------------------------------------------------

 

5. Compensation. In the Initial Contingency Period, Consultant is required to
provide his best efforts to render the advisory services described in this
Agreement; otherwise, the Company in its sole and absolute discretion may
unilaterally cancel this Agreement on the last day of the Initial Contingency
Period and this Agreement shall be automatically null and void thereby
terminating entirely Consultant’s right to compensation.  As compensation, the
Company shall issue to Consultant, upon execution of this Agreement, 1,000,000
shares of restricted common stock (the “Stock”), subject to rescission and
redemption at the end of the Initial Contingency Period by the Company in the
event of Consultant’s non-performance.

 

6. Disclosure. Consultant has reviewed information provided by the Company in
connection with the decision to receive the Stock, including Consultant’s
publicly-available filings with the SEC. The Company has provided Consultant
with all the information that Consultant has requested in connection with the
decision to accept the Shares as compensation. Consultant further represents
that Consultant has had an opportunity to ask questions and receive answers from
the Company regarding the business, properties, prospects and financial
condition of the Company. All such questions have been answered to the full
satisfaction of Consultant.




7. Confidential Information. Consultant recognizes and acknowledges that by
reason of performance of Consultant’s services and duties to the Company (both
during the Term and before or after it) Consultant has had and will continue to
have access to confidential information of the Company and its affiliates,
including, without limitation, information and knowledge pertaining to products
and services offered, inventions, innovations, designs, ideas, plans, trade
secrets, proprietary information, advertising, distribution and sales methods
and systems, and relationships between the Company and its affiliates and
customers, clients, suppliers and others who have business dealings with the
Company and its affiliates (“Confidential Information”). Consultant acknowledges
that such Confidential Information is a valuable and unique asset and covenants
that it will not, either during or for three (3) years after the term of this
Agreement, disclose any such Confidential Information to any person for any
reason whatsoever or use such Confidential Information (except as its duties
hereunder may require) without the prior written authorization of the Company,
unless such information is in the public domain through no fault of the
Consultant or except as may be required by law. Upon the Company’s request, the
Consultant will return all tangible materials containing Confidential
Information to the Company.

 

8. Non-competition.

 

9.1 For purposes of this Section 9, “Competing Products” means products that
compete or will compete with any of Company’s then existing or reasonably
anticipated products. “Competing Services” means services that compete or will
compete with any of Company’s then existing or reasonably anticipated services
with which Consultant has personal involvement in the course of providing the
Services under this Agreement.

 

9.2 For a period of three (3) years after the termination or expiration of this
Agreement, Consultant will not, without the express written consent of the
Company, directly or indirectly, in any geographic area where Company’s products
or services are then marketed, sold, distributed or provided: (i) distribute or
propose to distribute Competing Products (ii) provide or propose to provide
Competing Services; (iii) design or develop Competing Products or Competing
Services; or (iv) work for or with, or provide services or information to, any
natural persons or entity that competes with the Company’s business.

 

9. Intellectual Property Ownership. The Parties agree as follows:

 

9.1 The Company shall own all “Project Information” which shall be defined as:
all inventions, improvements, discoveries, designs, data, concepts, ideas,
processes, methods, techniques, know-how, software and information, including
schematics, engineering drawings, marks, mask works and writings respecting the
Products conceived, made or produced by Consultant during the course of
performing services under this Agreement, or made or produced as the result of
the efforts of Consultant, or the joint efforts of Consultant and the Company,
pursuant to this Agreement. 

 

9.2 Consultant agrees to, and hereby does, assign its entire right, title and
interest in all Project Information, know-how and trade secret information
conceived or made by Consultant and all employees and agents of Consultant, in
connection with this Agreement. Consultant further agrees to execute all
assignments and other documentation to evidence such assignment, as may
reasonably be requested by the Company. Consultant further agrees not to assert
any intellectual property right against the Company in relation to the Company’s
use of any Project Information.

 

9.3 The Company, by virtue of its ownership of the Project Information and the
Product, shall have the sole right to prepare, file, prosecute and maintain all
patents, mask works, trademarks and copyright applications or other
registrations with respect to the Project Information.  All such applications
and registrations shall be at the Company’s expense.  The Company shall retain
ownership of such applications and registrations throughout the term of this
Agreement and thereafter.





2




--------------------------------------------------------------------------------

 

10. Relationship. This Agreement does not create, and shall not be construed to
create, any joint venture or partnership between the parties, and may not be
construed as an employment agreement. No officer, employee, agent, servant, or
independent contractor of Consultant nor his affiliates shall at any time be
deemed to be an employee, agent, servant, or broker of the Company for any
purpose whatsoever solely as a result of this Agreement, and Consultant shall
have no right or authority to assume or create any obligation or liability,
express or implied, on the Company’s behalf, or to bind the Company in any
manner or thing whatsoever.

 

11. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall be deemed given when personally delivered, sent by
an overnight courier service, or sent by certified or registered mail to the
following addresses, or such other address as to which one party may have
notified the other in such manner:

 

If to the Company:

 

Bigfoot Project Investments, Inc.

 

 

570 El Camino Real NR-150

 

 

Redwood City, Ca. 94063

 

 

 

If to the Consultant:

 

William Hiney

 

 

3202 W Dailey St

 

 

Phoenix, AZ 85053

 

12. Applicable Law. The validity, interpretation and performance of this
Agreement shall be controlled by and construed under the laws of the State
of California without reference to principles of conflicts of laws.

 

13. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provisions of
this Agreement.

 

14. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach by such party. No waiver shall be valid unless in writing and
signed by an authorized officer of the Company or Consultant.




15. Assigns and Assignment. This Agreement shall extend to, inure to the benefit
of and be binding upon the parties hereto and their respective permitted
successors and assigns; provided, however, that this Agreement may not be
assigned or transferred, in whole or in part, by the Consultant except with the
prior written consent of the Company.

 

16. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to its subject matter. It may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension, or discharge is sought.

 

17. Counterparts. This Agreement may be executed by facsimile and in
counterparts each of which shall constitute an original document, and both of
which together shall constitute the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

Bigfoot Project Investments, Inc.

 

Signature

 

Title

 

Date

 

 

 

 

 

/s/ Tom Biscardi

 

President

 

May 1, 2016

Tom Biscardi

 

 

 

 

 

William Hiney

 

Signature

 

Title

 

Date

 

 

 

 

 

/s/ William Hiney

 

Consultant

 

May 1, 2016








3


